This cause is submitted on motion of the defendant, appellant herein, for an order extending the time for filing bill of exceptions and brief.
The appeal is from a conviction in a criminal case, from the Municipal Court of Kettering.
This court is without authority to grant any extension of time for filing a bill of exceptions.
This court does have authority to grant an extension of time for filing assignments of error and brief, provided the application is timely filed. Rule VII, C (1) (c), of the Rules of the Courts of Appeals (103 Ohio App.), provides that the appellant in a criminal case shall file assignments of error and brief in the Court of Appeals within five days of requesting a transcript in the trial court, or request the Court of Appeals to set a date for filing assignments of error and brief. The record shows that the transcript was requested on August 29, 1960. The application for an extension of time was not filed until September 29, 1960. Under the rule quoted above, the appellant is required to do one of two things within five days of requesting the transcript; either he must file his assignments of *Page 314 
error and brief within such period or request the court for an extension within such period. In the instant case the appellant did neither, and because the appellant has failed to file his application for an extension within the five-day period, the application filed on September 29, 1960, is not timely filed and will, therefore, be denied.
The application for extension of time to file a bill of exceptions and assignments of error and brief is denied in its entirety.
Motion denied.
WISEMAN, P. J., CRAWFORD and KERNS, JJ., concur.